Filed pursuant to Rule 424b(5) SEC File Number 333-148287 PROSPECTUS SUPPLEMENT (To Prospectus dated February 12, HYPERDYNAMICS CORPORATION 2,424,243 Shares of Common Stock and 2,424,243 Warrants to Purchase Common Stock Pursuant to this prospectus supplement and the accompanying prospectus, Hyperdynamics Corporation is offering 2,424,243 shares of common stock at a purchase price of $1.65 per share and 2,424,243 warrants to purchase common stock at an exercise price of $3.27 per share expiring in May 13, 2015.The shares and warrants referenced herein are being offered to certain investors pursuant to a Securities Purchase Agreement, dated May 12, 2008. We expect to issue the shares and warrants to the purchasers on or about May 14, 2008.Our common stock is traded on the American Stock Exchange under the symbol “HDY.”On May 12, 2008, the closing price of our common stock, as reported on the American Stock Exchange, was $2.54 per share. Investing in our common stock and warrants involves certain risks.Before buying any of the shares of our common stock and warrants, you should carefully consider the risk factors described in “Risk Factors” beginning on page S-2 of this prospectus supplement and certain of our filings with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. We have retained C. K. Cooper & Company, Inc. to act as the exclusive placement agent for us in connection with the shares offered by this prospectus supplement and the accompanying prospectus. We have agreed to pay C. K. Cooper the aggregate placement agent fees set forth in the table below. The placement agent is not purchasing or selling any of these shares nor is it required to sell any specific number or dollar amount of shares, but will use commercially reasonable efforts to arrange for the sale of the shares of common stock offered by this prospectus supplement. Please see the section entitled “Plan of Distribution” in this prospectus supplement. Per Share Maximum Offering Public offering price $ 1.65 $ 4,000,000 Placement agent fees $ 0.132 $ 320,000 Proceeds, before expenses, to us $ 1.518 $ 3,680,000 The above summary of offering proceeds to us does not give effect to any exercise of the warrants being issued in this offering.Because there is no minimum offering amount required as a condition to closing this offering, the actual public offering amount, placement agent fees, and proceeds to us, if any, are not presently determinable and may be substantially less than the maximum amounts set forth above. C.
